t c memo united_states tax_court john finnegan and joan finnegan petitioners v commissioner of internal revenue respondent docket no filed date jared j scharf for petitioners michael j de matos rose e gole and gennady zilberman for respondent memorandum findings_of_fact and opinion wells judge on date respondent issued petitioners a notice_of_deficiency determining deficiencies and sec_6662 accuracy- unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and as in effect for the years in issue and rule references are to the tax_court rule_of practice and procedure related penalties for the taxable years through petitioners contend that the assessments are time barred by the three-year period of limitations of sec_6501 relying on 128_tc_37 respondent counters that the limitations_period remains open under sec_6501 because petitioners’ return preparer duane howell prepared each return falsely or fraudulently with the intent to evade tax accordingly we must decide whether respondent has proved clearly and convincingly that petitioners’ returns were prepared falsely or fraudulently with the intent to evade tax preliminary matters petitioners have objected to the admission into evidence of certain testimony and documents on the grounds of relevancy petitioners object to the testimony of internal_revenue_service special_agent ashcroft and of glen robins mr howell’s former associate respondent asserts that the testimony is evidence of mr howell’s modus operandi and thus relevant to the question of fraudulent intent despite the court’s instructions at trial petitioners did not brief the evidentiary matters in a separate evidentiary section of their opening brief petitioners did however include a footnote to avoid a waiver of their argument the footnote discusses hearsay objections but not relevancy we nevertheless address petitioners’ relevancy objections discussed in their responding brief trials before the tax_court are conducted in accordance with the federal rules of evidence rule a which provide the general_rule that all relevant evidence is admissible fed r evid relevant evidence is evidence having any tendency to make a fact more or less probable than it would be without the evidence and the fact is of consequence in determining the action fed r evid respondent offered mr robins’ and special_agent ashcroft’s testimony to prove that when mr howell prepared fraudulent_returns he routinely used certain entries and methods which also appear on petitioners’ returns petitioners’ reasoning for why the testimony is not relevant that mr robins did not prepare petitioners’ returns and special_agent ashcroft did not investigate petitioners’ returns is misplaced evidence of a person’s habit or an organization's routine practice may be admitted to prove that on a particular occasion the person or organization acted in accordance with the habit or routine practice fed r evid we find the testimony of mr robins and special_agent ashcroft relevant whether mr howell had a habit or routine when fraudulently preparing returns and whether petitioners’ returns display elements of the rule in effect during trial in the instant case reads t rials before the court will be conducted in accordance with the rules of evidence applicable in trials without a jury in the united_states district_court for the district of columbia the district court’s local rules do not include any provision affecting the applicability of federal rules of evidence cited in the instant opinion that habit or routine are facts of consequence making it more or less probable that mr howell prepared petitioners’ returns falsely or fraudulently with the intent to evade tax furthermore the testimony is not needlessly cumulative because mr robins and special_agent ashcroft testified as to different aspects of mr howell’s methods of fraud on the grounds of relevancy and hearsay petitioners also objected to the admission of mr howell’s affidavit and previous testimony in the criminal trial of timothy mitts mr howell’s former employee as in the case of the testimony discussed above petitioners’ relevancy objection is misplaced mr howell’s statements are relevant in determining his motive and intent when making certain entries in petitioners’ returns we also determine that these documents are not inadmissible hearsay hearsay is admissible as specified by a federal statute as prescribed by the supreme court or as provided in the federal rules of evidence fed r evid there is no dispute that mr howell’s affidavit and his prior testimony are hearsay but respondent contends that these documents are admissible pursuant to rule b of the federal rules of evidence under this exception hearsay is admissible if the declarant of the statement is unavailable the statement when made was so contrary to the declarant’s proprietary or pecuniary interest that it would only have been made by a reasonable person if the person believed it to be true and the statement is supported by corroborating circumstances that clearly indicate its trustworthiness if it is offered in a criminal case as one that tends to expose the declarant to criminal liability fed r evid b in the instant case we find that the first requirement is met because mr howell was unavailable fed r evid a the court may rely on counsel’s representations as to the witness’ availability see eg haeri v commissioner tcmemo_1989_20 respondent’s counsel represents that efforts to procure mr howell’s attendance began eight months before trial and included calls to mr howell his then representative notices via certified mail and separate attempts made by revenue agents and a private process server to serve mr howell with a subpoena petitioners contend that respondent should have leveraged mr howell’s plea bargain with the united_states in his criminal case to compel him to testify the test however is not whether respondent used all means at his disposal to procure a witness but rather whether he used reasonable means because respondent was unable to procure mr howell’s attendance or testimony despite process and other reasonable means we determine mr howell was unavailable at trial the second requirement is met because mr howell’s statements expose him to criminal liability and civil liability from former clients see 861_f2d_339 2d cir 184_fsupp2d_337 s d n y at least one client has already instigated legal proceedings against mr howell using his statements at the mitts trial see eg moore v howell docket no n j super ct date the fact that mr howell testified pursuant to a plea agreement does not render his statements unreliable or inadmissible see scopo f 2d pincite finally mr howell’s statements are corroborated by petitioners’ testimony regarding his role in the preparation of the returns mr robins’ testimony regarding office routines and special_agent ashcroft’s testimony about mr howell’s modus operandi accordingly we admit into evidence exhibit the transcript of mr howell’s testimony in the mitts trial exhibit mr howell’s affidavit stating that he fraudulently prepared petitioners’ returns and the testimony of special_agent ashcroft and mr robins petitioners additionally object to the introduction into evidence of a myriad of other documents we sustain petitioners’ objections as we did not rely on those documents in making our determinations and they have no bearing on our decision findings_of_fact i petitioners some facts have been stipulated and are so found the parties’ stipulations are incorporated in this opinion by reference and are found accordingly during taxable years through petitioners john and joan finnegan resided in monsey new york in petitioners moved from new york to florida at the time of the filing of the petition petitioners resided in ormond beach florida during the years in issue petitioner joan finnegan was a full-time_employee of rockland county community college and petitioner john finnegan was employed as a plumber for several new york city contracting firms petitioners owned their home in monsey new york and a rental property in daytona beach florida which they had purchased in for approximately dollar_figure condo petitioners did not visit the condo during the first years of ownership to rent the condo petitioners exclusively used the services of an independent business condo rentals of daytona petitioners were not affiliated with condo rentals of daytona except as customers condo rentals of daytona handled the procurement and screening of renters credit report screening and drafting of contracts petitioners’ annual cost for management services for the condo remained below dollar_figure after their original accountant moved away petitioners hired mr howell to prepare their returns mr howell advised petitioners that they should form a partnership to report their rental_activity mr howell incorrectly explained that forming the partnership would allow petitioners to contribute moneys they received from the condo rentals to a keogh self-employment retirement_plan account with mr howell’s help petitioners formed a partnership named jomarjen which appears in every schedule e supplemental income and loss of petitioners’ form sec_1040 u s individual_income_tax_return for the years in issue petitioners did not draft a partnership_agreement for jomarjen and the filing address for the partnership return changed from year to year other than creating jomarjen petitioners did not change anything concerning the operation of their rental investment condo rentals of daytona continued to manage the renting of the condo and made payments of the rental revenues to petitioner joan finnegan issuing her forms 1099-misc miscellaneous income rather than to jomarjen if for any reason petitioners communicated directly with their tenants they did so individually and not as jomarjen petitioners never transferred title of the condo to jomarjen petitioners never wrote checks to jomarjen and jomarjen never wrote checks to petitioners petitioners did not have a separate office for their condo rental_activity during the years after forming jomarjen petitioners did contribute moneys to a retirement account petitioner joan finnegan testified that she could not recall how much they contributed from year to year mr howell mailed letters instructing petitioners how much they should contribute but some years petitioners did not contribute these amounts petitioner joan finnegan could not recall whether mr howell’s number appeared on the tax_return despite petitioners’ failure to contribute petitioners’ form sec_1040 schedules e for tax years and show gannan co in addition to jomarjen gannan co ’s partnership returns report petitioners as the sole partnership owners at trial petitioners testified that they did not know what gannan co was that they learned the name only after the examination of their returns and that it does not exist petitioners also testified that after following mr howell’s advice their tax returns became very thick and they received larger refunds than in years past although petitioners were able to provide to the internal_revenue_service documents from their financial planner related to the account these documents were not introduced at trial ii returns the relevant returns in issue are petitioners’ form sec_1040 and the forms u s return of partnership income for jomarjen and gannan co filed for tax years through the returns include several figures which repeat across returns and across years with mostly vague descriptions the figure dollar_figure for example appears in petitioners’ form_1040 in all jomarjen forms except for tax_year and every gannon co form_1065 the figure dollar_figure appears in petitioners’ form_1040 all jomarjen forms except for tax_year and every gannan co form_1065 the figure dollar_figure appears in every relevant return except for those filed for the figure dollar_figure appears in every relevant form_1065 as well as petitioners’ form_1040 for tax years and these figures are described on the returns with vague terms such as miscellaneous other expenses other income cash contributions supplies purchases and more the figure dollar_figure appears in every partnership return except for jomarjen’ sec_2001 form_1065 as office supplies or expenses finally for every form_1040 petitioners showed net_income of dollar_figure on schedule c profit or loss from business the partnerships’ returns are related to petitioners’ returns and show significant losses as previously mentioned jomarjen appears on petitioners’ form sec_1040 schedule e for through and gannan co appears for through the partnerships’ returns filed for those years report petitioners as owners in the aggregate through the years petitioners reported losses in excess of dollar_figure related to jomarjen and gannan co there are also several transfers to jomarjen noted on petitioners’ schedules c jomarjen reported gross_income in excess of the amounts petitioners received from the condo rentals and for tax_year for example greatly in excess of the amount shown on the form 1099-misc issued by condo rentals of daytona there are connections between the partnerships as well during jomarjen issued to gannan co forms 1099-misc reporting nonemployee compensation of dollar_figure also gannan co issued a form 1099-misc to john finnegan reporting nonemployee compensation of dollar_figure john finnegan did not recall receiving dollar_figure from any partnership petitioners’ returns do not list mr howell as the preparer instead the preparer changes from year to year along with the post office box address for the return preparer petitioners are not familiar with the preparer entities on the preparer lines of the returns iii preparation of petitioners’ returns for the tax years in issue mr howell directly prepared or supervised the preparation of petitioners’ jomarjen’s and gannan co ’s returns generally mr howell or one of his associates provided petitioners with a tax organizer for the year petitioners completed the organizer and returned it to mr howell petitioners did not review their individual income_tax returns or the partnership returns for jomarjen and gannan co after mr howell prepared them although petitioners followed mr howell’s instructions and saved receipts and proof of expenses they incurred petitioners disposed of those receipts and records when they moved to florida in iv duane howell during through mr howell prepared approximately to tax returns per year including individual income_tax returns partnership income_tax returns and information returns mr howell began his return preparation process as many accountants do by providing his clients with tax organizers in which clients listed their financial and accounting information he testified at the mitts trial however that every return he prepared included at least some fraudulent entries one common fraudulent scheme began with mr howell’s urging certain clients to set up partnerships for those with income activities separate from their salaries such as rental property owners the partnerships served to report purported income from the separate activities mr howell also set up false partnerships that were not connected with any existing businesses or activities mr howell believed partnerships were less vulnerable to audits than sole proprietorships reported on form sec_1040 schedule c and so he placed false income and expenses on partnership returns and used the partnership form to avoid scrutiny from the internal_revenue_service the false expense deductions that mr howell placed on the partnership returns created large losses that flowed through to the clients’ individual income_tax returns thereby lowering their income_tax liabilities mr howell prepared forms 1099-misc and forms annual summary and transmittal of u s information returns that maintained the appearance of legitimate partnerships and reported purported payments made by the partnerships to related partnerships or partners another scheme consisted of mr howell’s promoting keogh self- employment retirement plans to individuals who had wages and other income mr howell used the term constructive receipt to describe income reported on his clients’ returns that actually was not received mr howell falsified income from partnerships and payments made by the partnerships in order for his clients to claim keogh self-employment retirement_plan deductions and lower their tax_liabilities mr howell instructed his clients as to the amounts they should contribute for the year but he did not verify whether the contributions were actually made mr howell did not prepare returns using his own name but rather used multiple entity names as the purported tax_return_preparer including jon lea inc don step inc dph howco johnson units inc john unit inc comsulco and comsulco financial_services_group mr howell decided which preparer entity name would be used on each return mr howell controlled various post office box addresses which he placed on the preparer address lines on his clients’ returns and which he changed from year to year because the partnerships’ addresses were also sometimes changed the internal_revenue_service centers where the returns were filed changed from year to year mr howell tried to ensure that the venue where partnership returns were filed differed from the venue where his clients’ form sec_1040 were filed v criminal investigation and prosecution before he even began preparing petitioners’ returns mr howell had been investigated for and convicted of preparing false returns during the 1980s as a result of his conviction mr howell lost his certified public accountant’s c p a license several years later the internal revenue service’s criminal_investigation_division cid once again investigated mr howell this time regarding his preparation of tax returns for the years through because of his preparation and submission of fraudulent_returns during to mr howell was indicted in the u s district_court for the southern district of new york in for conspiring to commit an offense or to defraud the united_states u s c sec_371 and attempting to interfere with the administration of internal revenue laws sec_7212 u s c sec_2 pursuant to a plea agreement signed date mr howell pleaded guilty to both counts of the indictment cid special agents robert miranda and steven ashcroft were assigned primary responsibility for the later cid_investigation of mr howell and mr robins during the investigation the special agents ordered and examined the original individual income_tax returns and the related partnership returns of mr howell’s clients as well as transcripts from the internal revenue service’s integrated data retrieval system the special agents were able to identify common characteristics on returns prepared by mr howell including a large refunds and partnership losses b purported payments between partnerships and their respective partners c the filing of partnership returns with different internal_revenue_service centers from year to year d partnerships whose addresses changed every year and e the issuance of forms 1099-misc to partners or other partnerships other common characteristics of returns prepared fraudulently by mr howell included repeating numbers such as expenses of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all of which were created by mr howell and not supplied by his clients income on schedules c that netted to exactly dollar_figure deductions for keogh self- employment retirement plans along with guaranteed payments based upon a client's desired retirement_plan contribution or deduction and purported transfers between schedules c and related partnerships that were reported as expenses vi petitioners’ returns and the investigation as part of the investigation cid reviewed petitioners’ returns petitioners’ returns however did not form part of the indictment special_agent ashcroft testified that petitioners were not selected as grand jury witnesses for the prosecution of mr howell and mr robins because they were not properly interviewed by cid and there were already a sufficient number of client witnesses on date respondent issued to petitioners a notice_of_deficiency for the taxable years through determining deficiencies and section a accuracy-related_penalties in those notices respondent disallowed the following petitioners’ schedule e partnership loss deductions petitioners’ schedule c deductions in their entirety and petitioners’ deductions for keogh self-employment retirement plans respondent contends that these entries are false or fraudulent although they are due to mr howell and not to petitioners’ actions on date petitioners timely filed a petition with this court opinion we must decide whether respondent has proved that petitioners’ returns were prepared falsely or fraudulently with the intent to evade tax i limitations_period we begin with an analysis of the limitations_period for assessment of income_tax the commissioner generally must assess any income_tax within the three-year period after a taxpayer files his or her return sec_6501 in the case of a false_or_fraudulent_return with the intent to evade tax however tax determined to be due may be assessed at any time sec_6501 in allen v commissioner t c pincite we held that sec_6501 applies even if it is the preparer of the return and not the taxpayer who falsely or fraudulently prepared the return with the intent to evade tax but see 113_fedclaims_181 aff’d 795_f3d_1338 fed cir ii false or fraudulent_returns fraud is the intentional commission of an act or acts for the specific purpose of evading tax believed to be due and owing 92_tc_661 the definition of fraud for purposes of sec_6501 is the same as the definition of fraud for purposes of the sec_6663 fraud_penalty 114_tc_533 accordingly respondent must prove for each return in issue that an underpayment_of_tax exists and that the intention was to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax see 94_tc_654 we see no reason to revisit 128_tc_37 on account of 113_fedclaims_181 aff’d 795_f3d_1338 fed cir in the court_of_appeals for the federal circuit’s opinion a persuasive dissent was filed as well as a concurring opinion that relied on sec a provision inapplicable in the instant case accordingly even in cases appealable in the federal_circuit it is unclear whether in the absence of the application of sec which interpretation of sec_6501 would prevail moreover there is no jurisdiction for appeal of any decision of the tax_court to the court_of_appeals_for_the_federal_circuit sec_7482 additionally the parties have not cited basr p’ship and do not contend we should revisit allen thus allen is controlling precedent in the instant case and we do not revisit the analysis and conclusion in that opinion because respondent alleges that mr howell not petitioners acted fraudulently we must decide whether respondent has proved clearly and convincingly that mr howell placed the false entries on petitioners’ returns with the intent to evade tax_fraud may not be imputed or presumed but must always be established by independent evidence of fraudulent intent to evade tax eriksen v commissioner tcmemo_2012_194 wl at negligence either general or gross is not synonymous with fraud because fraud requires scienter 394_f2d_366 5th cir aff’g tcmemo_1966_81 bruce goldberg inc v commissioner tcmemo_1989_ the existence of fraud is a factual determination to be gleaned from the entire record 67_tc_181 aff’d 578_f2d_1383 8th cir mr howell’s affidavit states that he prepared for the tax years in issue false income_tax returns for petitioners and their partnerships mr howell did not testify however so there are no details or examples identifying the false entries this is not an insurmountable burden for respondent fraudulent intent is rarely shown by direct evidence courts have distilled fraudulent intent by viewing circumstantial evidence in the light of certain indicia of fraud some factors that are frequently evaluated in deciding whether fraudulent intent exists are understatements of tax inadequate books_and_records implausible or inconsistent explanations of behavior and making false entries or alterations see 317_us_492 criminal_tax_evasion 796_f2d_303 9th cir aff’g tcmemo_1984_ 732_f2d_1459 6th cir aff’g tcmemo_1982_603 we must therefore consider the conduct in the instant case while being mindful of the factors detailed above and decide whether the evidence is so strong that fraud is the most manifest explanation 440_f2d_1 6th cir aff’g tcmemo_1968_240 see also 509_f3d_736 6th cir aff’g tcmemo_2006_69 the commissioner is required to prove fraud by clear_and_convincing evidence sec_7454 rule b clear_and_convincing evidence is that measure or degree of proof which will produce in the mind of the trier of facts a firm belief or conviction as to the allegations sought to be established it is intermediate being more than a mere preponderance but not the extent of such certainty as is required beyond a reasonable doubt as in criminal cases 497_us_502 eriksen v commissioner wl at accordingly we must decide whether respondent has shown with clear_and_convincing evidence that petitioners’ returns include false entries due to mr howell’s bad faith intentional wrongdoing or sinister motive and that they resulted in an underpayment_of_tax iii petitioners’ returns a underpayment_of_tax petitioners stipulated that they will concede the determined deficiencies if we conclude that the period of limitations is open under sec_6501 the stipulations are binding on the parties by virtue of rule e and prove by clear_and_convincing evidence that an underpayment_of_tax exists in the instant case with respect to each year in issue see eriksen v commissioner wl at accordingly it is irrelevant that respondent did not check with vendors or review petitioners’ credit card purchases or checking accounts to determine whether petitioners incurred the expenses deducted the determination does not result from a failure of proof but from the parties’ stipulations that petitioners are liable for the deficiencies if the periods of limitations are open under sec_6501 additionally respondent has provided evidence showing the returns include erroneous entries resulting in underpayments of tax contrary to petitioners’ contention respondent is not simply relying on petitioners’ lack of recollection and confusion about their business as his sole evidence petitioners testified that they had no relationship to gannan co even though the partnership appears on their schedules e from petitioners also testified that condo rentals of daytona continued to manage all of the rental duties yet jomarjen reported annual gross_receipts and expenses that were vastly higher than payments made to petitioners the roughly dollar_figure it cost to manage the condo and in for example than amounts shown on the form 1099-misc issued to joan finnegan b elements of fraud intent respondent submits that mr howell prepared petitioners’ tax returns fraudulently by claiming fabricated partnership losses schedule c expenses and retirement contribution deductions to carry his burden respondent compares petitioners’ returns to mr howell’s modus operandi in cases in which he admitted to preparing fraudulent_returns respondent infers from the similarities as well as the trial testimony that mr howell prepared each return in issue with the intent to evade tax petitioners’ returns display many of the characteristics of the returns which mr howell admitted to preparing fraudulently petitioners testified that they were unfamiliar with the gannan co partnership and that they had never owned or operated any business or profit-seeking venture titled gannan co yet the partnership is listed on petitioners’ schedules e and forms 1099-misc one of which shows gannan co distributing thousands of dollars to john finnegan that he did not recall receiving petitioners contend that mr howell may have made a mistake and that the partnership belonged to another client we find such an inference implausible mr howell testified that one of his methods for producing fraudulent_returns involved fabricating partnerships with fabricated guaranteed payments which would then justify deducting retirement contributions that his clients did not in fact ever make the repeated appearance of gannan co on petitioners’ returns and documents along with mr howell’s testimony clearly indicates to us that the gannan entries on petitioners’ returns were made fraudulently with the intent to evade tax petitioners contend that the fact that petitioners’ individual and partnership returns were consistent with other fraudulent_returns prepared by mr howell is subjective and not probative respondent however provides specific elements of petitioners’ returns that match mr howell’s modus operandi such elements include schedule c income of dollar_figure the balance being transferred over to a partnership two new partnerships that petitioners did not form until engaging mr howell’s services an entire partnership with which petitioners were unfamiliar repeating entries of certain figures that mr howell testified he routinely used when fabricating returns large_partnership losses and deductions for keogh self-employed retirement accounts when petitioners earned wages petitioners contend that respondent failed to offer evidence that the repeating figures are false or fraudulent and that because repetition is not by itself proof of fraud their existence is not probative on the contrary mr howell testified that dollar_figure for example was a figure he routinely entered for office expense deductions by estimating dollar_figure spent per week even when taxpayers did not incur any office expenses petitioners testified that they rarely communicated with their tenants and claimed no home_office also the figures’ frequency and repetition is by itself additional evidence that they are not based on receipts or information provided by petitioners we believe such figures would fluctuate annually if they were actually incurred petitioners’ returns also include elements to avoid detection such elements by themselves would be relevant and they are even more so in the instant case because mr howell testified that they were part of his modus operandi the addresses for petitioners’ partnerships changed over the years often differing from the jurisdictions where petitioners filed their individual form sec_1040 special_agent ashcroft testified that mailing tax returns to different service centers could delay any cross-year or cross-return comparisons and does delay obtaining original returns during an examination petitioners’ returns also show from year to year different return preparers with different addresses petitioners contend this merely shows that mr howell was trying to conceal his identity because his c p a license had been revoked and that the concealment evidence therefore lacks any probative value we do not agree mr howell’s attempting to avoid detection is probative the fact that the addresses and not only the names changed from year to year is further evidence that respondent’s inference is the correct one to draw comparing the instant case to eriksen v commissioner wl is instructive eriksen involved six taxpayers whose return preparer was convicted of preparing false and fraudulent_returns with the intent to evade tax in eriksen the taxpayers’ returns were not included among the returns considered as part of the preparer’s guilty plea id at although the preparer testified in eriksen he was unable to recall at trial preparing any of the returns there in issue id at the court held for five of the taxpayers but against the sixth the key distinction of the sixth taxpayer although she had not committed fraud herself was her testimony that her return included deductions for expenses she had not in fact incurred id at the commissioner then established that the expenses were of the type the preparer had pleaded guilty to fabricating id viewing these facts in conjunction with other badges_of_fraud the court determined that the sixth taxpayer’s returns were false or fraudulent id petitioners contend that eriksen stands for the proposition that to establish fraud the commissioner must prove a direct link between the commission of fraud and a taxpayer’s return petitioners strongly imply that the only way to establish such a direct link is through the preparer’s testimony in eriksen the commissioner established the existence of fraud by matching the incorrect information on the taxpayer’s return to the preparer’s modus operandi in other words even taking petitioners’ contention into account there are ways of providing an evidentiary link that do not involve a preparer’s specific testimony as to a particular taxpayer petitioners also contend that their circumstances are similar to those of the first five eriksen taxpayers because without a connection or direct link between mr howell’s wrongdoing and petitioners or their partnerships respondent’s evidence rises only to the level of a suspicion of fraud we do not agree we think that petitioners’ circumstances are most similar to those of the sixth eriksen taxpayer respondent has already shown that petitioners’ returns include significant errors namely jomarjen’s gross_income above and beyond the revenues collected by condo rentals of daytona and the gannan co partnership’s entries on petitioners’ returns respondent provided additional testimony that identified specific figures in petitioners’ returns eg dollar_figure which were frequent fabrications of howell’s additionally the preparer in eriksen testified in his plea allocution that not all returns he prepared were fraudulent id at mr howell testified that every return he prepared included at least some fraudulent entries and because of these false entries was dirty respondent having produced sufficient evidence to establish that a portion of each of petitioners’ underpayments is attributable to fraud we conclude the periods of limitations for those years remain open pursuant to sec_6501 see allen v commissioner t c pincite rhone-poulenc surfactants specialties l p v commissioner t c pincite because we hold that the period of limitations is open on account of the false and fraudulent nature of each we reach this conclusion without drawing any inference from petitioners’ lack of books_and_records for the years in issue petitioners testified credibly that when they moved from new york to florida in they disposed of all the receipts and other records and retained only the tax returns of petitioners’ federal_income_tax returns for through petitioners concede the deficiency respondent determined for each of those years accordingly we hold that there are deficiencies in petitioners’ federal_income_tax for through of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively iv penalties respondent also determined that petitioners are liable for accuracy-related_penalties see sec_6662 pursuant to sec_7491 respondent bears the burden of production with respect to petitioners’ liability for sec_6662 penalties this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the income_tax provisions of the code sec_6662 this includes failing to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a sec_7491 is effective for examinations commencing after date it is unclear from the record when the examination of petitioners’ returns began in the interest of thoroughness we assume it began after petitioners’ filing of their form_1040 reasonable prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs taxpayers should be able to show at a minimum that they fulfilled a duty_of inquiry with regard to whether their return properly reported their tax_liability eriksen v commissioner wl petitioners testified that they signed and filed the returns mr howell prepared for them without reading them we do not doubt this testimony as petitioners filed returns for an entire partnership which was also reflected on their personal return without noticing that it was wholly unrelated to their affairs petitioners were unfamiliar with even the most basic line items on the returns such as their professions addresses and total income respondent has shown that petitioners failed to fulfill their duty_of inquiry see id petitioners’ failure to review the returns is especially reckless considering that the sizes of their returns and refunds grew significantly when they became clients of mr howell these were signals that mr howell’s changes may have been too good to be true and petitioners should have made reasonable attempts to ascertain the correctness of the new deductions see sec_1_6662-3 income_tax regs petitioners in fact recognize that a lack of review can give rise to an inference of negligence and are silent as to any defense against the penalties consequently we conclude that respondent has met his burden of production for determining accuracy-related_penalties due to negligence or disregard of rules or regulations in reaching our decision we have considered all arguments made and to the extent that we have not specifically addressed them we conclude they are moot irrelevant or without merit to give effect to the foregoing decision will be entered for respondent
